Citation Nr: 0931402	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to August 28, 2007, and in excess of 20 percent 
thereafter for low back pain with central disc herniation at 
L4-5 (hereinafter "low back pain").

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia patella.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 
1993.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO, in pertinent part, awarded 
service connection for low back pain, right knee 
chondromalacia, and left knee chondromalacia secondary to the 
service connected bilateral pes cavus with plantar fasciitis 
with degenerative disease in the first metatarsophalangeal 
joint.  The RO assigned separate 10 percent ratings for the 
low back, right knee, and left knee effective from August 26, 
2003, the date of claim.  

As the Veteran is appealing the original assignment of the 10 
percent evaluations following the award of service connection 
for low back pain and bilateral chondromalacia, the severity 
of the disabilities at issue are to be considered during the 
entire period from the initial assignment of the disability 
ratings to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

In a January 2008 rating decision, the RO awarded an 
increased 20 percent rating for low back pain effective 
August 28, 2007.  As the maximum benefit allowed by law and 
regulation was not awarded, the Veteran's claim remains in 
controversy. 
 See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before a Decision Review 
Officer (DRO) in August 2007 and before the Board in June 
2009.  Transcripts of these hearings have been obtained and 
associated with the claims folder.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals there appears to 
be pertinent private medical records outstanding that have 
not yet been added to the claims file.  During the June 2009 
Board hearing, the Veteran testified that he sought treatment 
for his back and knee disorders from his primary care 
provider, KMS, D.O., and that this treatment was subsequent 
to any treatment documented in the most recent records in the 
claims file.  Transcript at 6.  The Board notes that the most 
recent records from Dr. KMS are dated in August 2007.  Any 
additional pertinent records dated after August 2007 have not 
been associated with the claims folder.  Since these records 
may very well support the Veteran's claims for higher ratings 
for his service connected low back pain and bilateral 
chondromalacia, an attempt should be made to obtain them on 
Remand.  

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  A follow-up request is not required if a response 
to the initial request indicates that the records sought do 
not exist or that a follow-up request for the records would 
be futile.  

A remand is also necessary in order to afford the Veteran an 
additional VA examination in connection with the claims.  
38 U.S.C.A. § 5103A(d).  During the June 2009 Board hearing, 
the Veteran testified that the symptomatology associated with 
his disabilities had changed since the last VA examination in 
December 2007.  Specifically, with regard to the low back 
disability, the Veteran testified that he was suffering from 
worsening symptoms to include radiating pain and frequency in 
urination, suggestive of neurological involvement.  

The Board can not ascertain to what extent the low back 
disability has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  Further, where there is 
evidence of a material change in the Veteran's condition or 
as in the instant case, when the Veteran asserts that the 
service-connected disability in question has undergone an 
increase in severity since the time of his last VA 
examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

With regard to the knees, there is some confusion in the 
record as to the presence of arthritis of the knees.  During 
the June 2009 Board hearing, the Veteran testified that he 
had been diagnosed with arthritis of the knees.  Board 
Transcript at 22.  The Board notes previous x-rays reports of 
record were negative for such; however, an August 2007 letter 
from Dr. KMS indicates he was treating the Veteran for 
arthritis of the knees.  A remand is necessary to seek 
clarification.  

Moreover, as it is essential in the evaluation of a 
disability, that each disability be viewed in relations to 
its history, and in light of the potentially pertinent 
outstanding evidence of record, an additional VA examination 
is also necessary for the claimed disabilities.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Copies of all pertinent records in the Veteran's claims file 
or, in the alternative, the claims file, should be made 
available to the examiner for review.  The examiner is asked 
to address the specific questions set forth in the numbered 
paragraphs below. 

Finally, any records of ongoing VA treatment dated subsequent 
to March 2007 pertinent to the issues should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to the claims for 
higher initial evaluations for the 
service connected low back and bilateral 
knee disabilities.   Specifically, the RO 
should request records of treatment of 
the Veteran from (1) Dr. KMS dated after 
August 2007 and (2) the Milwaukee VA 
Medical Center dated after March 2007.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  A follow-up request is not 
required if a response to the initial 
request indicates that the records sought 
do not exist or that a follow-up request 
for the records would be futile.  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
the Veteran for an orthopedic examination 
to ascertain the current severity of the 
disabilities due to the service connected 
low back pain and bilateral 
chondromalacia.  The Veteran's claims 
folder must be available to, and reviewed 
by, the examiner(s) in conjunction with 
the examination(s).  The examiner(s) 
should indicate that the claims folder 
was reviewed.  All indicated studies, to 
include any x-rays or magnetic resonance 
imaging studies, should be performed.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should provide data as to 
the range of motion for the low back and 
knees, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  

With regard to the low back, if 
neurological symptomatology is found, to 
include radiating pain and urinary 
frequency, and a neurological examination 
is necessary to assess any neurological 
symptoms associated with the service-
connected low back pain, one should be 
provided.  In addition, if applicable, 
the examiner should quantify the number 
of weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
low back pain that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

With regard to the bilateral knees, the 
examiner should order x-ray studies of 
the knees to determine whether arthritis 
is present.  If so, the examiner should 
indicate whether any currently diagnosed 
arthritis is the result of the service-
connected bilateral chondromalacia.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in 
light of all pertinent evidence and legal 
authority.  Adjudication of the claims 
for a higher evaluation should include 
specific consideration of whether a 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found) is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


